     Case 4:18-cr-00223-RCC-DTF Document 218 Filed 05/21/19 Page 1 of 3



 1    MICHAEL BAILEY
      United States Attorney
 2    ANNA WRIGHT
      Assistant U.S. Attorney
 3    NATHANIEL J. WALTERS
      Assistant U.S. Attorney
 4    State Bar No.: 029708
      405 West Congress, Suite 4800
 5    Tucson, Arizona 85701-5040
      Telephone: (520) 620-7300
 6    E-mail: anna.wright@usdoj.gov
              nathaniel.walters@usdoj.gov
 7    Attorneys for Plaintiff
 8                        IN THE UNITED STATES DISTRICT COURT
 9                               FOR THE DISTRICT OF ARIZONA
10
      United States of America,                               CR-18-00223-RCC (DTF)
11
                             Plaintiff,
12                                                   GOVERNMENT’S MOTION IN LIMINE
              vs.                                     TO PRECLUDE DEFENDANT FROM
13                                                     INTRODUCING SELF-SERVING
                                                          HEARSAY STATEMENTS
14    Scott Daniel Warren,
15                           Defendants.
16
            The United States of America, by and through its undersigned attorneys, files its
17
      motion in limine to preclude the defendant from introducing his own self-serving, out-of-
18
      court statements through any method, i.e., (1) cross-examination of the government’s
19
      witnesses; (2) direct examination of the defendant himself; and/or (3) direct examination
20
      of any other defense witness.
21
            I.      Discussion
22
             The United States may use a defendant’s statements against him under Federal Rule
23
      of Evidence 801(d)(2) because a defendant is an opposing party. In this context, the
24
      statements would not be hearsay. But a defendant cannot rely on this same Rule to
25
      introduce his own out-of-court statements because, if he does so, the statements are no
26
      longer being offered against him; rather, they are being offered on his behalf. Rule
27
      801(d)(2) does not apply in this context by its own terms. Cf. United States v. Ortega, 203
28
     Case 4:18-cr-00223-RCC-DTF Document 218 Filed 05/21/19 Page 2 of 3




 1    F.3d 675, 682 (9th Cir. 2000) (citing Williamson v. United States, 512 U.S. 594, 599
 2    (1994)).
 3           Restricting a defendant’s ability to elicit inadmissible hearsay statements on cross-
 4    examination of government witnesses or through other means is not an unconstitutional
 5    infringement on his due process, Fifth Amendment and/or Confrontation Clause rights.
 6    See Ortega, 203 F.3d at 682-83.
 7           Rather, to let the defendant present his story through cross-examination of
 8    government witnesses or through examination of other defense witnesses would allow the
 9    defendant to place his own statements “before the jury without subjecting [himself] to
10    cross-examination, precisely what the hearsay rule forbids.” United States v. Fernandez,
11    839 F.2d 639, 640 (9th Cir. 1988). The law does not permit him to slip his story in through
12    the back door. See Ortega, 203 F.3d at 683.
13           Federal Rule of Evidence 106 (the Rule of Completeness) does not lead to a different
14    conclusion. Rule 106 applies only to written and recorded statements, and it does not
15    compel the admission of otherwise inadmissible hearsay evidence. See id. at 682; see also
16    United States v. Collicott, 92 F.3d 973, 983 (9th Cir. 1996); United States v. Liera-Morales,
17    No. 12-10548, 2014 WL 3563356, *6 (9th Cir. July 21, 2014) (no abuse of discretion for
18    District Judge Zipps to refuse to allow defendant to present otherwise inadmissible,
19    exculpatory portions of post-arrest interview on Rule 106 theory).
20           II.    Conclusion
21           As in Ortega, the government’s requested limitation merely serves to preclude the
22    possibility that the defendant will be able to evade cross-examination on his explanation
23    for why he committed the charged acts. Accordingly, the United States respectfully seeks
24    an order precluding the defendant from introducing his own hearsay statements through
25    the testimony of other witnesses or by other improper means.
26
27
28    ///


                                                  -2-
     Case 4:18-cr-00223-RCC-DTF Document 218 Filed 05/21/19 Page 3 of 3




 1          Respectfully submitted this 21st day of May 2019.
 2
 3                                             MICHAEL BAILEY
                                               United States Attorney
 4                                             District of Arizona
 5
                                               /s/ Anna R. Wright & Nathaniel J. Walters
 6
                                               ANNA WRIGHT &
 7                                             NATHANIEL J. WALTERS
 8                                             Assistant U.S. Attorneys
 9
10    Copy of the foregoing served electronically or by
      other means this 21st day of May 2019, to:
11
      All ECF participants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
